EXHIBIT FIRST AMENDMENT TO THE DELTA 2 The first sentence of Section5(a) of the Delta 2007 Performance Compensation Plan shall be deleted in its entirety and replaced by the following: “(a) Shares Available and Certain Limitations.Subject to adjustment as provided below, the maximum number of Shares available for distribution under the Plan will not exceed: (i) 30,000,000 Shares, plus (ii) [NUMBER] Shares1, being the number of Shares equal to 15% of the outstanding equity capitalization of the Company, determined on a “fully-diluted basis” (as defined below) at the Effective Time (as defined in the Agreement and Plan of Merger by and among the Company, Nautilus Merger Corporation (“Merger
